Citation Nr: 1543149	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  09-07 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES


1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a back injury. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for migraine headaches. 

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left hip disability. 

5. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.  

6.  Entitlement to service connection for arthritis of the right knee, to include as secondary to residuals of a back injury. 

7.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to residuals of a back injury.  

8.  Entitlement to service connection for arthritis of the bilateral hands to include as secondary to residuals of a back injury. 

9.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to residuals of a back injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service for 16 days from June 16 to July 1, 1983. 

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

A March 2006 Board decision denied entitlement to service connection for an acquired psychiatric disorder to include depression, migraine headaches, a low back disability, a left hip disability, and a left knee disability.  In March 2007, the Veteran filed a request to reopen those claims; the RO declined to reopen the claims in a January 2008 rating decision.  Meanwhile, the Veteran also filed new claims of entitlement to service connection for right knee arthritis, bilateral carpal tunnel syndrome, bilateral hand arthritis, and GERD by way of informal claims in March 2007 and August 2007; those claims were denied in rating decisions dated in January 2008 and February 2009.  The Veteran perfected appeals with respect to those issues.

The Veteran appeared before the undersigned Veterans Law Judge via videoconference in February 2015.  A transcript of her hearing has been associated with the electronic record.

The appeal was remanded for development of the record in April 2015.
uly 1, 1983 Veteran had active service for 16 days from June 16th to y 1, 1983The Veteran had active service for 16 days from June 16thFINDINGS OF FACT

1.  In March 2006, the Board denied service connection for a low back disability, an acquired psychiatric disorder, migraine headaches, a left hip disability, and a left knee disability.

2.  Evidence added to the record since the March 2006 decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for a low back disability, an acquired psychiatric disorder, migraine headaches, a left hip disability, and a left knee disability, and does not raise a reasonable possibility of substantiating the claims.  

3.  A right knee disability was not manifest in service and is unrelated to service; arthritis of the right knee was not diagnosed within one year of discharge; a right knee disability is unrelated to a service-connected disease or injury.

4.  Carpal tunnel syndrome was not manifest in service and is unrelated to service; carpal tunnel syndrome is unrelated to a service-connected disease or injury.

5.  A bilateral hand disability was not manifest in service and is unrelated to service; arthritis of the hands was not diagnosed within one year of discharge; a bilateral hand disability is unrelated to a service-connected disease or injury.

6.  GERD was not manifest in service and is unrelated to service; GERD is unrelated to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The March 2006 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2015).

2.  New and material evidence has not been received to reopen the claims of entitlement to service connection for a low back disability, an acquired psychiatric disorder, migraine headaches, a left hip disability, and a left knee disability.   38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  A right knee disability was not incurred in or aggravated by service, and arthritis of the right knee may not be presumed to have been so incurred or aggravated; a right knee disability is not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4.  Carpal tunnel syndrome was not incurred in or aggravated by service, and is not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).

5.  A bilateral hand disability was not incurred in or aggravated by service, and arthritis of the hands may not be presumed to have been so incurred or aggravated; a bilateral hand disability is not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

6.  GERD was not incurred in or aggravated by service, and is not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A letter dated in March 2006 discussed the evidence and information necessary to support a claim of entitlement to service connection on both a direct and secondary basis.  The Veteran was advised of the allocation of duties between herself and VA.  A July 2007 letter discussed the evidence necessary to reopen the appellant's previously denied claims for service connection.  She was also advised of the manner in which VA determines disability ratings and effective dates.
The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claims.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  

The Board acknowledges that the appellant has not been afforded a VA medical examination with respect to her claims of entitlement to service connection for a right knee disability, carpal tunnel syndrome, arthritis of the hands, or GERD. However, the Board finds that VA examinations are not necessary in order to render decisions on these issues.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with her active military service.

With respect to these claims, the Board finds that there is no evidence tending to indicate that any current disability or persistent or recurring symptoms of disorders may be related to service. The evidence includes medical records recording complaints referable to the Veteran's knees, as well as diagnoses of carpal tunnel syndrome, arthritis, and GERD; however, the records do not include information as to any potential relationship to any incident in service.  Accordingly, VA examinations are not warranted.

Moreover, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  

The Board also notes that the appellant was afforded a hearing before the undersigned VLJ, during which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned explained why the issues on appeal were denied, and identified the types of evidence that would substantiate the claim.  Significantly, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing. 

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").



Petition to Reopen Previously Denied Claims for Service Connection

As noted, the Board denied the appellant's claims of entitlement to service connection for a low back disability, a psychiatric disorder, migraine headaches, a left hip disability, and a left knee disability in March 2006.  It determined that spina bifida occulta noted in service was congenital in origin, was not aggravated by service, and that there was no superimposed acquired low back disability that had its onset during service.  It concluded that no spinal pathology other than spina bifida occulta was shown during service.  It further determined that an acquired psychiatric disorder, migraine headaches, a left hip disability, and a left knee disability were not present during service, but were first noted following service and were not related to service.  

The evidence of record at the time of the March 2006 Board decision included service medical records.  They indicate that in June 1983, the appellant was subjected to Entrance Physical Standards Board proceedings.  A report by evaluating physicians notes that the appellant reported an eight year history of back pain.  The physicians noted that the appellant had fallen on a stairway and experienced acute back pain and no neurological symptoms.  Objectively, there was tenderness to palpation of the paraspinal muscles.  Sensory and motor were within normal limits.  X-ray examination revealed incomplete posterior fusion of the posterior elements of the L5 vertebra.  The diagnosis was spina bifida occulta, and the physicians indicated that the appellant was medically unfit for enlistment.  

On VA examination in October 1998, the appellant reported that she sustained an injury to her back in June 1983, when she fell down six concrete steps.  She indicated that she had experienced pain since then.  An X-ray report indicates partial sacralization of L5 on the left.  The diagnoses were spina bifida occulta per military chart and partial sacralization of L5 on the left.  In March 1999, a VA physician determined that the appellant's low back pain was likely due to spina bifida and unlikely secondary to acute injury in service.

A February 1999 VA treatment record indicates a history of migraine headaches.  The assessment was migraine headaches.

A July 1999 statement by R.M.T., D.C. indicates that he saw the appellant for complaints of back pain and headaches.  She reported that she fell down six concrete steps in 1983, landing on her tailbone.  Dr. T. noted that he treated the appellant during seven visits.  He indicated that the appellant attributed some of her problems to her fall in 1983.

A July 1999 statement by M.R.Y., D.C. indicates that the appellant had low back pain and headaches since her 1983 accident.  He opined that the appellant's low back condition was due to her fall down the concrete steps.

In her August 1999 substantive appeal, the appellant argued that she did not have a preexisting condition, and that she never had back pain prior to her injury during service.  

A September 1999 VA bone scan revealed no evidence of degenerative disease of the spine or traumatic injury.  

In June 2000, the appellant indicated that her back disability was affecting her knee and hip.  

A June 2000 VA X-ray report indicates normal left knee.

VA treatment records reflect that the appellant was initially seen for mental health concerns in September 2000.  Diagnoses were dysthymic disorder secondary to physical illness, and borderline traits.  

In January 2001, the appellant stated that she had only upper back pain prior to her 1983 fall.  She noted that since the fall, she had constant low back pain and migraine headaches.  She also stated that she had begun to have hip and knee problems on the left.  She argued that the fall during service aggravated her spine condition and caused other problems such as headaches, hip and knee conditions.  She also indicated that with all of these problems, she had trouble sleeping and was depressed.  

In April 2001, the appellant indicated that her back injury had caused arthritis to set up in her back, left hip, and left knee, and that those problems kept her from working.  In September 2001, the appellant indicted that her inability to work caused depression and nerve problems.  

An August 2001 VA orthopedics note indicates a diagnosis of left hip degenerative joint disease.  

VA X-rays in February 2002 revealed a normal left knee and hip.  

A March 2002 VA treatment note includes migraine headaches in the problem list.  

On VA examination in June 2002, the appellant's history was reviewed.  She noted that she had experienced back pain since service, claiming that the fall in service aggravated her spina bifida.  She complained of hip and knee pain, and indicated that the stress of not working had caused psychiatric problems.  Following physical examination, the examiner opined that the appellant had an acute episode of back pain during service, which was unlikely to have caused her continued back pain.  He noted that the appellant's back pain was likely chronic muscular strain and that it was not related to service in light of the medical board's finding that she had back pain prior to her entry into service.  

In February 2004, the appellant argued that her hip, knee, headache, and psychiatric problems all stemmed or were secondary to her back problem, which was aggravated by her fall during service.  

On VA psychiatric examination in August 2004, the appellant's history was reviewed.  Following diagnostic interview, the diagnosis was adjustment disorder with depressed mood secondary to the low back condition.  The examiner indicated that depression seemed to be secondary to the appellant's low back complaints "which have borne out, would suggest service connection for both."  He further stated that the appellant "appears to be service-connected for an adjustment disorder with depressed mood secondary to a probable low back service-connected injury".  

On VA spine examination in September 2004, the appellant's history was reviewed.  Following examination, the diagnosis was spina bifida occulta.  The examiner opined that it was less likely than not that the appellant's low back problem was related to service.  He reasoned that if the fall in 1983 had caused the current back problems, he would expect to see neurologic findings or more significant physical findings on the examination at that time, beyond the pre-existing spina bifida occulta.  He added that he did not see evidence of intervertebral disc damage or fracture on current X-ray, and that a bone or disc damaging injury in 1983 would likely cause X-ray findings to be seen in 2004.  He also opined that spina bifida occulta was not aggravated by service, noting that it was an incidental radiographic finding.  He reasoned that if there had been aggravation, there would be evidence of such on current X-ray.  He noted that there had not been any change in the X-rays since that time.  He pointed out that there was no clinical evidence of arthritis of the lumbar spine and there was no evidence of such within one year of service.  

An August 2005 VA record notes osteopenia of the lumbar spine and both hips.

The Board denied service connection for a low back disability, a psychiatric disorder, migraine headaches, a left hip disability, and a left knee disability in March 2006.

Evidence added to the record since the Board's March 2006 decision incudes a copy of Dr.Y's July 1999 opinion regarding the etiology of the appellant's low back condition.

In August 2007, the appellant submitted written statements from two friends.  In a statement dated in April 2006, S.E. indicated that she had known the appellant for 10 years.  She described the Veteran's symptoms and the functional limitation caused by her disabilities.  An undated statement from L.J. also describes the appellant's symptoms and limitations.  She noted that she met the appellant after she got out of service and that she had problems then.  

In an October 2007 statement received by VA in December 2007, the appellant argued that because of the fall in service, she had chronic back pain, migraines, arthritis in her hands and knees, carpal tunnel syndrome, degenerative joint disease in her left hip, and chronic depression.  

During an RO hearing in July 2010, the appellant testified that she fell on six concrete steps during service and injured her back.  She argued that her condition was aggravated by the fall.  She stated that she had reported a history of back pain during service, but specified that the history referred to back pain related to menstruation.  She maintained that her claimed disabilities were related to the fall during service.  

During her February 2015 Board hearing, the appellant testified that she was depressed because of her back disability.  She argued that her hip and knee problems were caused by her back disability because it made her walk differently.  Regarding her claimed migraine headaches, she stated that she experienced headaches shortly after separation from service.  

As discussed, service connection for residuals of a back injury was denied because spina bifida occulta was not aggravated by service, and there was no superimposed low back disability that had its onset during service.  Moreover, service connection for an acquired psychiatric disorder, migraine headaches, and left hip and knee disabilities was denied because such disabilities were not present during service and were not related to service.  Since the March 2006 Board decision, evidence added to the record includes the appellant's contentions that her current back symptoms were the result of her fall during service, and that the claimed psychiatric disorder, migraine headaches, and left hip and knee disabilities stemmed from that incident or were secondary to her low back condition.  These contentions were before the Board at the time of its March 2006 decision and are therefore cumulative.  The statements by two friends are also cumulative of the Veteran's contentions regarding symptoms since service.  The Veteran has also submitted a duplicate of Dr. Y's statement, which is also cumulative.  

In consideration of the foregoing, the Board finds that the critical defects existing at the time of the Board's March 2006 decision have not been addressed by new evidence, much less cured, and the claims of entitlement to service connection for residuals of a back injury, an acquired psychiatric disorder, migraine headaches, and left hip and knee disabilities may not be reopened.  

Service Connection

Service treatment records are negative for any diagnosis, complaint, or abnormal finding referable to a right knee disability, carpal tunnel syndrome, arthritis of the hand, and GERD.

VA treatment records reflect that the Veteran has complained of knee pain since June 2001.  

A January 2005 VA consultation request indicates a provisional diagnosis of carpal tunnel syndrome.  A May 2005 VA occupational therapy note indicates carpal tunnel syndrome and arthritis in the left thumb.  Subsequent records include notations regarding these conditions.

A June 2005 VA medication list includes a medication for the appellant's stomach.  An August 2007 VA problem list includes GERD.

During an RO hearing in July 2010, the appellant testified that she fell on six concrete steps during service and injured her back.  She argued that her condition was aggravated by the fall.  She stated that she had reported a history of back pain during service, but specified that the history referred to back pain related to menstruation.  She maintained that her claimed disabilities were related to the fall during service.  
During an RO hearing in July 2010, the appellant argued that her disabilities were related to her back disability.  

During her February 2015 hearing, the Veteran maintained that her right knee disability was related to overcompensation for her left hip and knee disabilities.  With respect to carpal tunnel syndrome and arthritis in her hands, she stated that she felt her arthritis and neurological issues were systemic and related to her back disability.  She argued that GERD was related to the medications she took for her other claimed disabilities.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for these claimed disabilities.  There is a remarkable lack of credible evidence of pathology in proximity to service or within years of separation; therefore, presumptive service connection for arthritis is not warranted.  Likewise, continuity of symptomatology is not established for these claimed disabilities.  As outlined above, the claimed disabilities were not present during service, and the first complaints referable to these claimed disabilities date to many years following the appellant's brief period of service.  Thus, continuity is not shown.  Moreover, for the purpose of secondary service connection, there is no current service-connected disability.  Thus, there is no basis upon which to grant service connection on a secondary basis.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record demonstrates that the Veteran has complained of knee pain, and there are diagnoses of carpal tunnel syndrome, arthritis in the left thumb, and GERD, it does not contain reliable evidence which relates these claimed disabilities to any incident of service or to a service-connected disease or injury.  

For these reasons, the Board concludes that the claims of entitlement to service connection for a arthritis of the right knee, bilateral carpal tunnel syndrome, bilateral arthritis of the hands, and GERD must be denied.  The preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

New and material evidence  having not been submitted, the petition to reopen the claim of entitlement to service connection for residuals of a back injury is denied.

New and material evidence  having not been submitted, the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is denied.

New and material evidence  having not been submitted, the petition to reopen the claim of entitlement to service connection for migraine headaches is denied.

New and material evidence  having not been submitted, the petition to reopen the claim of entitlement to service connection for a left hip disability is denied.

New and material evidence  having not been submitted, the petition to reopen the claim of entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for arthritis of the right knee is denied.

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.

Entitlement to service connection for arthritis of the bilateral hands is denied.

Entitlement to service connection for GERD is denied.

____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


